Citation Nr: 1728300	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  04-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include Post-Traumatic Stress Disorder (PTSD) and Major Depressive Disorder, Recurrent, Moderate without Psychosis (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to November 1966, and from December 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the Veteran's claims file currently resides with the RO in Los Angeles, California.
 
The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in September 2006.  The VLJ who conducted the hearing is no longer employed by the Board.  In December 2009, the Veteran was given the opportunity to request another Board hearing, and he elected to do so.  In January 2010, the Board remanded this case so that the Veteran could testify at a second Board hearing.  His hearing was scheduled, but the Veteran withdrew his request for a hearing in November 2011.

The Board remanded this case for additional development in January 2012 and May 2013.

In September 2014, the Board bifurcated the Veteran's claims: 1) entitlement to service connection for an acquired psychiatric disorder to exclude PTSD, and 2) entitlement to service connection for PTSD.  In that decision, the Board denied both claims.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and, in a June 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the Board's September 2014 denial, and remanded the matter for additional evidentiary development.

In December 2015, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) in order to effectuate the evidentiary development ordered by the Court.

The Board is once again reframing the issues of entitlement to service connection for an acquired psychiatric disorder to exclude PTSD, and entitlement to service connection for PTSD under Clemons v. Shinseki, 23 Vet. App. 1 (2009), as reflected above.  As will be discussed, the symptoms of the Veteran's diagnosed PTSD and MDD are overlapping, and thus the issue should be characterized as: entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD.


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, his acquired psychiatric disorders, to include PTSD and MDD, was at least as likely as not incurred in active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD and MDD.  After a thorough review of the evidence of record, the Board finds that the Veteran's acquired psychiatric disorder was at least as likely as not incurred in active duty service.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires: (1) medical evidence establishing a clear diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. § 3.304(f) (2016).  38 C.F.R. § 4.125 currently requires a diagnosis of PTSD using the criteria in the 5th edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  

There was no notation of psychiatric disorders on the Veteran's enlistment examination, nor was any condition noted upon discharge.  The Veteran's personnel records indicate that he was a photographer and driver at Pacific Missile Range in Point Mugu, California from August 1963 to May 1965.  Records further indicate that he was then transferred to the Anti-Submarine Warfare Fighter Squadron One in Alameda, California in August 1965.

The Veteran has a present diagnosis of PTSD and Major Depressive Disorder, Recurrent, Moderate without Psychosis (MDD).  VA medical records associated with the claims file document a history of treatment for depression, including an involuntary psychiatric hospitalization in August 2000.

A March 2012 VA examination diagnosed the Veteran with PTSD, a depressive disorder not otherwise specified, alcohol abuse disorder in full remission, and opioid abuse disorder in full remission.  The Veteran attested to two primary stressors in service.  The first involved the Veteran being ordered, as a photographer stationed at Point Mugu, to document the scene of a plane crash.  When he arrived on scene, the Veteran found a helmet containing the head of the pilot.  The second stressor involved the Veteran witnessing the aftermath of a pilot's accidental ejection from a plane in the hanger, including his remains, while stationed in Alameda, California.  A third stressor was later described in the September 2006 hearing, which involved a homicide that the Veteran had to document in his role as a photographer at Point Mugu, but was not discussed in this examination.  The examiner determined that the Veteran suffered from both PTSD and a depressive disorder, with symptoms significantly overlapping such that it was not possible to differentiate which portion of the indicated level of impairment was attributable to each diagnosis.  The examiner also stated that the Veteran's reported alcohol dependence started in service, as he only drank socially before service, but resorted to alcohol to block out memories of his stressors in or around 1964.  

In June 2013, the Veteran's partner submitted a statement regarding the observable symptoms of depression that the Veteran suffered at home.  She described the Veteran's feelings of worthlessness, and lack of desire to go out, engage in activities, or see others.  She stated that the Veteran wanted to isolate himself for days on end due to his depression.  The Veteran's partner tried to keep him busy on hard days, and they avoided any reminders of the military, including television shows, movies, and conversations on the subject.  She recounted his brief participation in a PTSD survey that sent him into a significant episode of depression that forced him to withdraw from the survey.

In a May 2014 VA examination assessing the Veteran's PTSD, the examiner diagnosed the Veteran with PTSD, MDD, alcohol abuse in sustained remission, and opioid abuse in sustained remission.  While the examiner similarly stated that the symptoms of PTSD and MDD could not be differentiated, he also attributed 28 percent of the symptoms to MDD.  The examiner also stated that the substance abuse disorder was secondary to or aggravated by a psychiatric disorder related to the military.  In a subsequent addendum in March 2017, a second examiner, upon reviewing the entire claims file, specifically determined that, given the onset, nature and course of the Veteran's symptoms, it was at least as likely as not that the Veteran's MDD had its onset during active service.

While the Board acknowledges that the RO could not verify the stressors provided by the Veteran, medical evidence of record indicates that his diagnoses of MDD and alcohol abuse disorder as secondary to the Veteran's acquired psychiatric disorder are at least as likely as not related to active duty service.  Moreover, all that's required for PTSD is "credible supporting evidence" of a stressor.  Given the totality of the evidence in this matter, the Board finds that the evidence is at least in equipoise as to all issues of material fact.    

Accordingly, probative evidence of record establishes an in-service incurrence of an acquired psychiatric disorder, as well as the nexus between the present diagnoses and the in-service incurrence.   By broadening the claims under Clemons, the Board is able to grant service connection for an acquired psychiatric disorder, to include PTSD and MDD, which competent examiners have associated with the Veteran's active duty service.  Resolving doubt in favor of the Veteran, the Board will grant service connection for an acquired psychiatric disorder, to include PTSD and MDD.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include Post-Traumatic Stress Disorder and Major Depressive Disorder, Recurring, Moderate, is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


